Case 2:19-cv-08185-GW-PJW Document 24 Filed 03/30/20 Page1of2 Page ID #:296

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

CIVIL MINUTES—GENERAL
Case No. CV 19-8185-GW-PJWx Date March 30, 2020
Title Edward Heldman, IIT, et al. v. Larry Zerner Page 1 of2

 

 

Present: The Honorable GEORGE H. WU, UNITED STATES DISTRICT JUDGE

 

 

 

Javier Gonzalez None Present
Deputy Clerk Court Reporter
Attorneys Present for Plaintiff(s) Attorneys Present for Defendant(s)
None Present None Present

Proceedings: INCHAMBERS - ORDER TO SHOW CAUSE RE: SUBJECT MATTER
JURISDICTION

On September 21, 2019, Plaintiffs Edward Heldman III; Comedymx, Inc.; and Comedymx,
LLC sued Defendant Larry Zerner for: (1) breach of contract and the covenant of good faith and
fair dealing, (2) breach of fiduciary duty, (3) negligence — malpractice, and (4) fraud. See generally
Complaint, Docket No. 1. Plaintiffs filed a First Amended Complaint on September 27, 2019.!
See generally First Amended Complaint (“FAC”), Docket No. 9. In the FAC, Plaintiffs assert that
this Court has subject matter jurisdiction based on diversity of citizenship of the parties. See FAC
q9 1-52

The Court has an obligation to ensure that subject matter jurisdiction exists before
proceeding to the merits of any case. See Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006);
Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1116 (9th Cir. 2004). “The party asserting federal
jurisdiction has the burden of showing the case meets the statutory requirements for the exercise
of federal jurisdiction and therefore belongs in federal court.” Lewis v. Verizon Commce’ns, Inc.,
627 F.3d 395, 399 (9th Cir. 2010). In order for a court to have jurisdiction under 28 U.S.C. § 1332,
the parties must be completely diverse. See Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S.

 

! Both the original Complaint and the FAC contain the same paragraphs 4 and 5 which attempt to delineate diversity
of citizenship as to the parties. Those paragraphs state:
4. Plaintiffs are Edward Heldman III, who is domiciled in the State of Arizona; Comedymx, Inc.,
which is incorporated in Nevada; and Comedymx, LLC, which isformed in Delaware. The
companies also do business in New Jersey and Arizona.
5. Defendants is Larry Zerner, who is domiciled in the State of California, where he is licensed as
an attorney and practices law.

See Docket No. 1 at 2: Docket No. 9 at 2.

? Defendants have moved to dismiss all claims in the FAC, see Docket No. 15, but did not mention subject matter
jurisdiction.

 

CV-90 CIVIL MINUTES—GENERAL Initials of Deputy Clerk JG
Case 2:19-cv-08185-GW-PJW Document 24 Filed 03/30/20 Page 2o0f2 Page ID #:297

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

CIVIL MINUTES—GENERAL
Case No. CV 19-8185-GW-PJWx Date March 30, 2020
Title Edward Heldman, IIT, et al. v. Larry Zerner Page 2o0f2

 

 

546, 553 (2005) (“[T]he presence ... of a single plaintiff from the same [s]tate as a single
defendant deprives the district court of original diversity jurisdiction.”). For the purposes of
determining diversity, “an LLC is a citizen of every state of which its owners/members are
citizens.” Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006); see also
O’Connell & Stevenson, Cal. Prac. Guide: Fed. Civ. Proc. Before Trial § 2:1372 (The Rutter
Group 2016). A corporation is a citizen of “every State . . . by which it has been incorporated and
of the State . . .where it has its principal place of business .. . .” 28 U.S.C. § 1332(c)(1).

Here, Plaintiffs merely allege that: (1) “Comedymx, Inc. . . . is incorporated in Nevada”
and (2) Comedymx, LLC is “formed in Delaware” and “also do[es] business in New Jersey and
Arizona.” FAC § 4. Thus, Plaintiffs have failed to fully allege the citizenship of Comedymx, Inc.
(because they have not stated its principal place of business) and Comedymx, LLC (because they
have not identified the LLC’s members plus the citizenship of each member — and, if any member
is itself an LLC, the identities of each of its members and their concomitant citizenship).

In light of the above, Court orders Plaintiff to file a response to this Order to Show Cause
by 12:00 p.m. on April 6, 2020. The April 2, 2020 hearing date is taken off-calendar and the matter
will stand submitted as of April 6, 2020.

 

CV-90 CIVIL MINUTES—GENERAL Initials of Deputy Clerk JG
